266 S.W.3d 343 (2008)
STATE of Missouri, Respondent,
v.
Carl S. SUTHERLAND, Appellant.
No. ED 90622.
Missouri Court of Appeals, Eastern District, Division Five.
October 21, 2008.
*344 Craig A. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J., SHERRI B. SULLIVAN, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Carl S. Sutherland ("Sutherland") appeals from the Judgment of the Circuit Court of Saint Louis County, the Honorable Mark D. Seigel presiding, after a jury convicted him of first-degree robbery and armed criminal action. The court subsequently sentenced Sutherland as a prior and persistent offender to two concurrent twenty-five year sentences in the Missouri Department of Corrections.
In his sole claim of error, Sutherland argues the trial court erred in admitting, over the objection of Sutherland, surveillance tape of an alleged robbery, because the State failed to lay a proper foundation for the admission of the surveillance tape.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).